DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 12 February 2021 and 15 February 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Drawings
The drawings were received on 5 February 2021.  These drawings are unacceptable for the reasons set forth below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lever operably coupled to … the tensioning plate” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one end of the wrap spring is fixed to the base plate” (claims 22 and 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:
33b (wrap spring end region).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because reference character “R” has been used to designate both a “rocker” (paragraphs [0048], [0052] and [0060]) and a “radius” (paragraph [0055]).  Appropriate correction is required.
The disclosure is objected to because paragraph [0059] describes non-illustrated wrap spring end region “33b” in relationship to the cantilever “21”.  The subject matter of paragraph [0059] requires revision.  Appropriate correction is required.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Claim 33 includes the claim limitation “tensioning means” that uses the word “means” or “step” but is nonetheless not being interpreted under 35 U.S.C. 112(f), because the term is modified by sufficient structure, material, or acts for performing the claimed function.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 31 and 32 are objected to because claim 31 currently depends from claim 18 which has been canceled by the amendment filed 5 February 2021.  This editorial error can be corrected by changing the dependency of claim 31 to claim 17.  It shall be assumed that claim 31 depends from claim 17 for the remainder of this Office action.  Claim 32 is likewise objected to as it depends from claim 31.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-32, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the claim includes the limitations “wherein the wrap spring frictionally engages the contact partner when the lever is in the first position such that the motor is operably coupled to the tensioning wheel, wherein the wrap spring does not frictionally engage the contact partner when the lever is in the second position such that the motor is decoupled from the tensioning wheel” (emphasis added).  However, the written description does not describe the underline functions being performed by these structures with any particular clarity.  Accordingly, the limitation is deemed to be directed to new matter.
It is suggested that the limitations in claim 17 be amended to recite “wherein the wrap spring frictionally engages the contact partner when the lever is in the first position such that the motor is in operative connection with operative connection between the motor and is eliminated” (emphasis added).  See paragraphs [0007], [0060], and [0071] in which the language to be added finds support.
Regarding claim 35, the claim sets forth the limitation “wherein the wrap spring frictionally engages the contact partner when the lever is in the first position such that the drive means is operably coupled to the tensioning wheel, wherein the wrap spring does not frictionally engage the contact partner when the lever is in the second position such that the drive means is not operatively coupled to the tensioning wheel” (emphasis added).  However, the written description does not describe the underline functions being performed by these structures with any particular clarity.  Accordingly, the limitation is deemed to be directed to new matter.
in operative connection with operative connection between the drive means and is eliminated” (emphasis added).  See paragraphs [0007], [0060], and [0071] in which the language to be added finds support.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 currently depends from canceled claim 18, and thus claim 33 is considered to be indefinite.  It is suggested that claim 31 be amended to depend from claim 17.  
Allowable Subject Matter
Claims 33 and 34 allowed.
Claims 17, 19-32, 35 and 36 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 31 and 32 would be allowable if rewritten or amended to overcome the objection and rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 33: the subject matter of claim 33 is allowable over the prior art because of the combination of structural elements and their functional relationship to one another.  Claim 33 includes means-plus-function limitations which are construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  The means-plus-function limitations are construed to cover the structure as set forth in the specification and their equivalents as follows:
“connecting means for connecting two overlapping layers of the strap to one another” is construed to cover a friction welding device (see paragraph [0050]);
“drive means for driving the tensioning means and the connecting means” is construed to cover an electric motor, a toothed belt drive to the friction welding device, and beveled transmission gears (see paragraphs [0052] and [0053]); and
“means for eliminating an operative connection between the drive means and the tensioning wheel to enable free rotation of the tensioning wheel” is construed to cover a wrap spring and at least one contact partner, wherein the wrap spring frictionally 
The closest prior art, see Nix (US 20030230058), includes a friction welder (40), a drive motor (tensioning motor 16 and welding motor 20) and gearing (52) from the motor (16) to a tensioning wheel (56), and a weld motor (20) shaft (32), eccentric element (34) and arm (38) to the welder (40). The operative connection between the tensioning motor (16) and the tensioning wheel (56) includes the use of a spring clutch (78) positioned over a bearing sleeve (84), and a lever (handle 112).  However, the claims require that the lever is also “a lever operably coupled to one of the tensioning wheel and the tensioning plate such that movement of the lever from a first position to a second position increases a distance between the tensioning wheel and the tensioning plate and movement of the lever from the second position to the first position decreases the distance between the tensioning wheel and the tensioning plate.”  In the Nix reference the “lever” (112) is not structured like as is required by the claim.  Furthermore, it would not have been obvious to have modified the Nix reference to have such a lever structure as claimed because such would require a substantial 
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).  A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.
Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive.
Drawing Objections
Applicant’s argument, page 13 of the Remarks, filed 5 February 2021 is noted, but various objections to the drawings still remain as set forth above in this Office action.
Specification Objections
Applicant’s argument, page 13 of the Remarks, filed 5 February 2021 is noted, but various objections to the specification still remain as set forth above in this Office action.
35 USC 112(a) Rejection
Applicant’s arguments, pages 13 and 14 of the Remarks, filed 5 February are noted, but the rejection of claims 17 and 35 is repeated as the use of “operably coupled” and “decoupled” (claim 17) and “not operatively coupled” (claim 35) are not considered to be supported by the originally filed disclosure.  Applicant stated in the arguments that 
35 USC 112(b) Rejection
Applicant’s arguments regarding the 35 USC 112(b) rejection are noted, and the previous rejection is withdrawn.  However, a new 35 USC 112(b) rejection is made with regard to claims 31 and 32 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armington (US ‘167) shows a strapping device with a tensioning wheel (16), a lever (39) and a torsion spring (28).
Vilcins (US ‘017) shows a strapping device with a tensioning wheel (21), a lever (17) and a torsion spring (19).
Haraden (US ‘049) shows a strapping device with a tensioning wheel (16), a lever (50) and a spring (59).
Angarola et al. (US ‘317) shows a strapping device with a tensioning wheel (56), a lever (20) and a spring (50).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        22 March 2021